DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 01/28/2022.

Claim Status
Claims 9-11 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicants' arguments filed 01/28/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 9 is objected to because of the following reasons:
Claim 9 contain two identical limitations “the first optical communication device and the second optical communication device each notify the management device of the measurement result of measuring communication quality”. It’s unclear to Examiner what are the difference between these two limitations since they are identical.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9-11 are indefinite because there are insufficient antecedent basis for the following limitations:
“the measurement result” (claim 9, second page (labeled as page 3), line 3)
“the measurement result” (claim 10, third page (labeled as page 4), line 10)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, US 4,313,224 in view of Winzer, US 2014/0186033 and Karasan, US 5,878,177 and Uchikata, US 2003/0156840 and Ramaswami, US 6,597,826.

For claim 9. Wakabayashi teaches: An optical communication system comprising: a first optical communication device and a second optical communication device, (Wakabashi, fig 1, column 1, line 26-54, column 2, line 29-58, communication system comprising repeaters)
each of the first and second optical communication devices comprising: a plurality of optical transponders configured to perform mutual conversion between an optical signal and an electrical signal; (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, plurality of converters 40, 6, 12, 40a for conversion between optical signal and electrical signal)
a noise addition circuit configured to add noise that degrades signal quality to an input optical signal and output the resulting optical signal; (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, amplifiers 41, 11, 31, 41a; implicit that amplifiers add noise that degrades signal quality)
a first optical switch configured to output an optical signal input from an optical fiber or the noise addition circuit to at least one of the plurality of optical transponders; (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, switch 33 output signal from upper repeater to lower repeater; both upper repeater and lower repeater and the switch 33 all can be considered as switches since they all switch signals, furthermore, even the components inside the repeaters can be considered as switches since they switches signals; both upper repeater and lower repeater contain converters (transponders) and amplifiers (noise adding units))
and a second optical switch configured to directly or indirectly output an optical signal input from the at least one of the plurality of optical transponders to the optical fiber or the noise addition circuit, (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, switch 33 output signal from upper repeater to lower repeater; both upper repeater and lower repeater and the switch 33 all can be considered as switches since they all switch signals, furthermore, even the components inside the repeaters can be considered as switches since they switches signals; both upper repeater and lower repeater contain converters (transponders) and amplifiers (noise adding units); please notes, the claim language doesn’t specify that the various optical switches are different and separate components)
and a management device configured to manage the first optical communication device and the second optical communication device, (Wakabashi, fig 1, column 1, line 26-54, column 2, line 29-58, terminal stations to manage repeaters)
wherein the first optical communication device transmits an optical signal from one of the plurality of optical transponders to the second optical communication device, the second optical communication device transmits the optical signal through the noise addition circuit and receives the optical signal by one of the plurality of optical transponders, (Wakabashi, fig 1, column 1, line 26-54, column 2, line 29-58, repeaters communicate with each other; fig 3, 5; column 3, line 10 to 18, column 
the first optical communication device and the second optical communication device each notify the management device of the measurement result of measuring communication quality, (Wakabashi, fig 1, column 1, line 26-54, column 2, line 29-58, “a monitoring circuit having a reference voltage generator for providing a reference level which is lower than the normal signal level when the signal has the mark ratio of 1/2, and a comparator for comparing the optical output power of said electrical-optical conversion element with said reference level, and means for transferring the monitored result to the terminal station.  The terminal station designates first the particular repeater to be tested and closes said switch to provide a signal return path. Then, the terminal station transmits the test signal in which the mark ratio is adjusted until the optical output power of the electrical-optical conversion element becomes equal to the reference level. The mark ratio of the test signal when the optical output power in the tested repeater becomes equal to the reference level, is the indication of the degree of the degradation of the electrical-optical conversion element in that repeater.”; also see fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, “Now, returning back to FIG. 3, the members for forwarding the monitored result to a terminal station on land are described”)
and the first optical communication device and the second optical communication device each notify the management device of the measurement result of measuring communication quality. (Wakabashi, fig 1, column 1, line 26-54, column 2, line 29-58, “a monitoring circuit having a reference voltage generator for providing a reference level which is lower than the normal signal level when the signal has the mark ratio of 1/2, and a comparator for comparing the optical output power of said electrical-optical conversion element with said reference level, and means for transferring the monitored result to the terminal station.  The terminal station designates first the particular repeater to be tested and closes said switch to provide a signal return path. Then, the terminal station transmits the 
Even though it’s implicit that amplifiers add noise that degrades signal quality, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art below to teach such fact.
Winzer from the same or similar fields of endeavor teaches: amplifiers add noise that degrades signal quality (Winzer, fig 3, paragraph 30-32, “As appreciated by those skilled in the art, an optical amplifier may add an incremental amount of noise, e.g. Gaussian noise, to the optical signal.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Winzer into Wakabayashi, since Wakabayashi suggests a technique for managing an optical device which includes amplifiers, and Winzer suggests the beneficial way of having such amplifiers add noise since it’s well-known in the art that amplifiers add noise and furthermore noise can be intentionally added using amplifiers to improve secrecy, security (Winzer, fig 3, paragraph 30-32) in the analogous art of communication.
Wakabayashi also doesn’t teach: the plurality of optical transponders are in a transponder bank; wherein the first optical switch and the second optical switch are electrically connected in parallel to each optical transponders.
Karasan from the same or similar fields of endeavor teaches: the plurality of optical transponders are in a transponder bank; wherein the first optical switch and the second optical switch 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Karasan into Wakabayashi and Winzer, since Wakabayashi suggests a technique for managing optical device which includes converters and switches, and Karasan suggests the beneficial way of having such converters/transponders in a transponder bank and connect such switches in parallel to such converters/transponders to increase performance, provide high design flexibility and high expandability (Karasan, column 2, line 14-32) in the analogous art of communication. 
Wakabayashi also doesn’t teach: wherein the first optical communication device and the second optical communication device update a combination of the plurality of optical transponders for which communication quality is to be measured at a predetermined cycle, and performs measurement of communication quality for each combination.
Uchikata from the same or similar fields of endeavor teaches: wherein the first optical communication device and the second optical communication device update a combination of the plurality of optical transponders for which communication quality is to be measured at a predetermined cycle, and performs measurement of communication quality for each combination (Uchikata, paragraph 17-19, “a predetermined number of transponder and the variable wavelength transponder arranged in parallel to the transponders may be combined to form one transponder group, and a plurality of transponder groups may be provided in parallel, operations of the predetermined number of transponders and the variable wavelength transponder may be monitored per transponder group”; more details about transponder group in fig 5, paragraph 87-88; more details about monitoring in fig 8-10, paragraph 95-99, “Referring to FIG. 8, an optical power monitor 92-1 for monitoring the output of 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Uchikata into Wakabayashi, Winzer and Karasan, since Wakabayashi suggests a technique for managing converters/transponders, and Uchikata suggests the beneficial way of grouping such converters/transponders and monitoring communication quality of converters/transponders in such group to detect failure in such converters/transponders (Uchikata, paragraph 18-19) in the analogous art of communication.
Even though Uchikata already implicitly teaches that communication quality is to be measured at a predetermined cycle at discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach it.
Ramaswami from the same or similar fields of endeavor teaches: communication quality is to be measured at a predetermined cycle (Ramaswami, column 23, line 56-62, “So, a single O/E converter and monitoring device 1860 can cycle among all the I/O ports and periodically monitor each one sequentially or randomly. The technique can be extended to support more than one test access port and multiple O/E converter and monitoring devices that cycle through the signal passing through the optical switch 1840.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ramaswami into Wakabayashi, Winzer, Karasan and Uchikata, since Uchikata suggests a technique for monitoring, and Ramaswami suggests the beneficial way of performing such monitoring periodically (at a predetermined cycle) since it’s well-known in the art for monitoring to be performed periodically (Ramaswami, column 23, line 56-63) in the analogous art of communication.

Allowable Subject Matter
Claims 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KHOA HUYNH/Primary Examiner, Art Unit 2462